181 F.2d 1011
OSKAR RENNER, Sari DE HAJEK, and Theodore Donay,Petitioners-Appellants,v.UNITED STATES of America, Respondent-Appellee.
No. 11136.
United States Court of Appeals Sixth Circuit.
May 2, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Theodore Levin, Judge.
Wilbur V. Keegan, Detroit, Mich., for appellants.
Edward T. Kane and Vincent Fordell, Detroit, Mich., for appellee.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and arguments of counsel, and the court being of the opinion that the order appealed from and entered by the District Court on February 21, 1950, is not an appealable order.


2
It is therefore ordered and adjudged that the appeal of Oskar Renner, Sari DeHajek and Theodore Donay be and the same is dismissed.